Citation Nr: 1827534	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  10-43 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the lumbosacral spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for arthritis and chondromalacia of the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for patellofemoral syndrome of the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1982 to December 1984 and from June 1988 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Winston-Salem, North Carolina.

In July 2012, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The VLJ who conducted the hearing has since retired from the Board.  In May 2016, the Veteran declined the offer of another hearing.

In January 2014, the Board remanded the claims presently on appeal for additional development.  After taking further action, in September 2014, the agency of original jurisdiction (AOJ) increased the rating for the Veteran's low back disability to 20 percent, effective March 1, 2010.  The prior denials with respect to the low back and knees were otherwise confirmed and continued and the case was returned to the Board.

In July 2016, the Board, in pertinent part, granted a 20 percent rating for the Veteran's low back disability from December 4, 2008 to February 29, 2010.  His back and knee claims were otherwise denied.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, the Court granted a Joint Motion for Partial Remand (JMPR) filed by the parties to the appeal (the appellant, through an attorney, and a representative from VA General Counsel), thereby vacating the Board's decision insofar as it denied higher ratings for the Veteran's low back and knees disabilities and remanding those matters for readjudication.

In September 2017, the Board again remanded the matters on appeal to the AOJ for additional development.  After taking further action, the AOJ confirmed and continued the prior denials and returned the case to the Board.

For the reasons set forth below, this appeal is again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted in the Board's September 2017 remand, and explained in the JMPR, the July 2014 VA examiner indicated that the Veteran's low back disability would impact her ability to work because she "can only walk for 100 yards before stopping to rest," "can only stand for 15 minutes at a time," "can only sit for 30 minutes at a time," and "cannot perform tasks that require frequent and repetitive bending of her lumbar spine."  Similarly, the July 2014 VA examiner indicated that the Veteran's knee disabilities would impact her ability to work because she "can only walk for 100 yards at a time before stopping to rest," "can only climb one flight of stairs at a time," "cannot climb a ladder," and "cannot kneel or squat."  However, when asked to opine about whether pain, weakness, fatigability, or incoordination could significantly limit the Veteran's functional ability when the back and knee joints were used repeatedly over a period of time, the examiner stated only that no such effects were present during range-of-motion testing and that there was no additional loss of range of motion after repetitive testing.

The parties to the JMPR found that while the Board noted the VA examiner's findings, it did not adequately explain whether the documented limitations in walking, standing, sitting, and bending constituted the type of functional limitations that result from repeatedly using a joint over a period of time-i.e., whether such limitations result from pain, weakness, fatigability, or incoordination-and, if so, whether appropriate attempts were made to express any such functional loss in terms of loss of degrees of range of motion.

Unfortunately, the examination obtained on remand, in December 2017, does not contain the information necessary to permit the required determinations.  As such, a supplemental opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

2.  After the foregoing development has been completed, make arrangements to have the VA examiner who previously evaluated the Veteran in December 2017 review the expanded record and provide a supplemental report addressing each of the following items ((a)(i)-(iii) and (b)(i)-(iii)).

If the December 2017 examiner is no longer employed by VA, or is otherwise unable to provide the opinion(s) requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner(s) selected to offer the requested opinions.

a.  The report of the Veteran's July 2014 VA examination indicates that her low back disability would impact her ability to work because she "can only walk for 100 yards before stopping to rest," "can only stand for 15 minutes at a time," "can only sit for 30 minutes at a time," and "cannot perform tasks that require frequent and repetitive bending of her lumbar spine."

i.  Are these the type of functional limitations that result from the Veteran using her lumbosacral spine repeatedly over a period of time, due to factors such as pain, weakness, fatigability, or incoordination?

ii.  If so, please express such functional loss in terms of degrees of additional loss in range of motion (i.e., in addition to that observed clinically), if feasible, taking into account all of the evidence, including the Veteran's competent statements with respect to the frequency, duration, characteristics, and severity of her limitations.

iii.  Please also express any functional loss due to flare-ups in terms of degrees of additional loss in range of motion, if feasible.

b.  The report of the Veteran's July 2014 VA examination indicates that her knee disabilities would impact her ability to work because she "can only walk for 100 yards at a time before stopping to rest," "can only climb one flight of stairs at a time," "cannot climb a ladder," and "cannot kneel or squat."

i.  Are these the type of functional limitations that result from the Veteran using her knees repeatedly over a period of time, due to factors such as pain, weakness, fatigability, or incoordination?

ii.  If so, please express such functional loss in terms of degrees of additional loss in range of motion (i.e., in addition to that observed clinically), if feasible, taking into account all of the evidence, including the Veteran's competent statements with respect to the frequency, duration, characteristics, and severity of her limitations.

iii.  Please also express any functional loss due to flare-ups in terms of degrees of additional loss in range of motion, if feasible.

Governing law requires that if the Veteran is not exhibiting functional loss due to flare-ups and/or repeated use over time, examiners will nevertheless offer opinions with respect to functional loss based on estimates derived from information procured from relevant sources, including lay statements of the Veteran.  An examiner must do all that reasonably should be done to become informed before concluding that an opinion cannot be provided without resorting to speculation.

That said, if it is the examiner's conclusion that he or she cannot feasibly provide the requested opinion(s), even considering all of the available evidence, it must be so stated, and the examiner must provide the reasons why offering such opinion(s) is not feasible.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


